Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 1 of 31 Page ID
                                 #:3351


     Kevin D. Hughes (Bar No. 188749)
 1   FOUNDATION LAW GROUP LLP
     1999 Avenue of the Stars, Suite 1100
 2   Los Angeles, CA 90067
     Tel: 424.253.1266
 3   Email: kevin@foundationlaw.com
 4   Amiad Kushner (pro hac vice)
     Akushner@seidenlawgroup.com
 5   Jake Nachmani (pro hac vice)
     Jnachmani@seidenlawgroup.com
 6   Seiden Law Group LLPth
     469 Seventh Avenue, 5 Fl.
 7   New York, NY 10018
     Telephone: (646) 766-1914
 8
     Facsimile: (646) 304-5277

 9   Attorneys for Plaintiff/Counter-Defendant,
     Hong Liu
10
                        UNITED STATES DISTRICT COURT FOR
11
                      THE CENTRAL DISTRICT OF CALIFORNIA
12
                                     WESTERN DIVISION
13

14
     HONG LIU,                               Case No: 2:20-cv-08035-SVW-JPR
15                Plaintiff,
                                             PLAINTIFF HONG LIU’S
16                       v.                  MEMORANDUM OF POINTS AND
                                             AUTHORITIES IN SUPPORT OF
17   FARADAY&FUTURE INC.,                    HIS CROSS MOTION FOR
     SMART KING LTD., JIAWEI                 SUMMARY JUDGMENT, IN
18                                           SUPPORT OF HIS MOTION FOR
     WANG, and CHAOYING DENG
19
                                             PARTIAL SUMMARY JUDGMENT,
                  Defendants.                AND IN OPPOSITION TO
20                                           FARADAY&FUTURE INC. AND
                                             SMART KING LTD.’S MOTION
21
     FARADAY&FUTURE INC.,                    FOR SUMMARY JUDGMENT
22
                  Counterclaimant,           Hearing on Motions: June 1, 2021;
23                                                               June 21, 2021
                         v.
24   HONG LIU,                               Judge:      Hon. Stephen V. Wilson
                                             Trial Date: July 27, 2021
25
                  Counter-Defendant.
26

27

28


                               MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 2 of 31 Page ID
                                 #:3352


                                                   TABLE OF CONTENTS
 1

 2   PRELIMINARY STATEMENT .................................................................................... 1
 3
     STATEMENT OF FACTS ............................................................................................. 2
 4

 5   ARGUMENT .................................................................................................................. 8
 6
     I.       Plaintiff Is Entitled To Partial Summary Judgment On His Claim for breach Of
 7
     The Employment Agreement .......................................................................................... 8
 8
     II.      Summary judgment Should be granted on ALL OF DEFENDANTS’
 9
     COUNTERCLAIMS AND AFFIRMATIVE DEFENSES THAT SEEK TO
10
     RESCIND OR HOLD UNENFORCEABLE THE EMPLOYMENT AGREEMENT 10
11

12   III.     Summary judgment should be denied as to Plaintiff’s wrongful termination
13   Claim ............................................................................................................................. 19
14
     CONCLUSION ............................................................................................................. 25
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                         MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 3 of 31 Page ID
                                 #:3353


                                        TABLE OF AUTHORITIES
 1
     No table of authorities entries found.
 2
     No table of authorities entries found.
 3
     Other Authorities
 4

 5   N.Y. State Eth. Op. 1054 (2015) ................................................................ 11, 14, 15, 16
 6
     The Restatement (Third) of the Law Governing Lawyers § 123, cmt. B ..................... 13
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                   MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 4 of 31 Page ID
                                 #:3354



 1         Plaintiff Hong Liu (“Plaintiff” or “Mr. Liu”), by his undersigned counsel and
 2   pursuant to Rule 56 of the Federal Rules of Civil Procedure, submits this memorandum
 3   of points and authorities in support of his (i) cross motion for summary judgment on (a)
 4   defendant Faraday&Future Inc.’s (“FF”) Second Amended Counterclaim (ECF 95); (b)
 5   FF and defendant FF Intelligent Mobility Global Holdings Ltd.’s (f/k/a Smart King Ltd.
 6   (“Smart King”) and collectively with FF, “Defendants”) affirmative defenses set forth
 7   in FF and Smart King’s Second Amended Answers (ECF 93 & 94, respectively); (ii)
 8   partial summary judgment on Count I of the Complaint; and (iii) in opposition to FF
 9   and Smart King’s motion for summary judgment (ECF 131) (“Defendants’ Motion”).1
10                            PRELIMINARY STATEMENT
11         By this motion, Plaintiff seeks summary judgment on liability as to his claim for
12   breach of the Employment Agreement and dismissal of Defendants’ counterclaims and
13   defenses to the extent they seek to preclude enforcement of that agreement. Defendants’
14   Motion should be denied in its entirety. A jury trial is required to resolve Plaintiff’s
15   wrongful termination claim and to fix the damages from Defendants’ breach of contract.
16         Summary judgment should be entered on liability as to Plaintiff’s claim for
17   breach of the Employment Agreement. The terms of the agreement are clear and
18   unambiguous. Defendants failed to pay Plaintiff the compensation they agreed to pay
19   him upon an early termination. No material issues of fact exist. Defendants’ purported
20   defenses to enforcement are nothing more than an impermissible attempt to evade a
21   clear and unambiguous agreement.
22         Defendants’ attempts to invalidate the Employment Agreement based upon
23   purported attorney ethics violations fail. There was no ethics violation. Plaintiff never
24
     1
25     All capitalized terms not otherwise defined herein shall have the same meanings
     ascribed to them in the Complaint (ECF 1) and Plaintiff’s Memorandum of Law in
26   Opposition to Defendants’ Motion to Dismiss (ECF 25). “¶__” are references to
27   paragraphs in the Complaint. “SUF ¶__” are references to paragraphs of Plaintiff’s
     Statement of Uncontroverted Facts, submitted herewith. Unless otherwise noted, all
28   emphasis is added, and all internal quotations and citations are omitted.
                                                -1-
                             MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 5 of 31 Page ID
                                 #:3355



 1   provided any legal advice to Defendants while he was employed at Mayer Brown.
 2   Defendants’ own evidence shows that Plaintiff did not bill time to FF while at Mayer
 3   Brown. FF’s post-hoc contention that it was somehow dependent upon Plaintiff
 4   collapses in the face of the overwhelming evidence that its in-house counsel and outside
 5   counsel at Sidley Austin LLP reviewed the agreement.
 6         FF offers no precedent for what it is asking the Court to do here: allow a
 7   sophisticated client with a multi-billion dollar valuation to use an alleged “attorney
 8   ethics violation” to rescind a clear and unambiguous contract that the client negotiated
 9   with the benefit of in-house and outside counsel. The Court should enter summary
10   judgment in Plaintiff’s favor on this claim.
11         Defendants’ summary judgment motion as to Plaintiff’s wrongful termination
12   claim should be denied. Defendants ignore or misread well-established California law
13   which allows attorneys to bring wrongful termination claims against their clients.
14   Defendants also disregard the Court’s holdings that they have waived the privilege over
15   broad categories of documents in this action.        Defendants’ waivers thoroughly
16   undermine their assertions. Summary judgment should be denied on this claim.
17         For these reasons and as more fully explained below, Plaintiff’s Cross Motion
18   should be granted, and Defendants’ Motion should be denied.
19                               STATEMENT OF FACTS
20   Mr. Liu Did No Legal Work For FF While At Mayer Brown
21         In April 2014, Mr. Liu began working at Mayer Brown LLP (“Mayer Brown”)
22   as a partner in the firm’s New York office. SUF ¶1. At all relevant times, Mr. Liu has
23   been admitted to practice law in New York. SUF ¶2.
24         In both December 2015 and May 2017, FF engaged Mayer Brown on regulatory
25   matters. SUF ¶8. Philip Recht, a partner in Mayer Brown’s Los Angeles office, led
26   Mayer Brown’s work for FF on these matters. SUF ¶¶8, 20. Mr. Liu had no
27   involvement in these engagements, which involved other Mayer Brown lawyers. SUF
28   ¶¶4-5. Mr. Liu neither performed any legal services for FF while at Mayer Brown nor
                                                -2-
                             MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 6 of 31 Page ID
                                 #:3356



 1   supervised any Mayer Brown lawyers who represented FF. SUF ¶¶4-5. While at Mayer
 2   Brown, Mr. Liu never billed any time to any matter in which Mayer Brown represented
 3   FF. SUF ¶4-5.
 4   FF Solicits Mr. Liu
 5         On October 15, 2017, Michael Wang, a representative of FF, reached out to Mr.
 6   Liu and invited him to meet with FF in California. SUF ¶6. On October 17, 2017, Mr.
 7   Liu travelled to FF’s California offices and met with FF representatives, including FF’s
 8   then-CEO YT Jia (“Jia”) and defendant Jiawei (“Jerry”) Wang. SUF ¶6. At the
 9   meeting, Mr. Jia indicated FF would pay Mayer Brown’s outstanding legal fees. He
10   also discussed potential work Mayer Brown could perform for FF and requested that
11   Mr. Liu send a proposal for such work. SUF ¶7. Given Mr. Liu’s professional
12   experience and reputation, Jia also suggested FF would benefit from having someone
13   like Mr. Liu but did not explicitly make an employment offer to him. SUF ¶7.
14         On October 20, 2017 and in response to Mr. Jia’s request, Plaintiff sent FF an
15   unsigned draft engagement on Mayer Brown letterhead for a range of potential legal
16   services. SUF ¶10. For over two months, FF did not sign this engagement. SUF ¶10,
17   20. Shortly after Mr. Lu sent this draft document, Jerry Wang reached out to Mr. Liu
18   to discuss Mr. Liu’s proposed employment at FF. SUF ¶11.
19         On October 25, 2017, Jerry Wang sent Mr. Liu a comprehensive proposal for Mr.
20   Liu’s employment at FF, including (i) a document entitled “DRAFT EMPLOYMENT
21   AGREEMENT TERM SHEET FOR HENRY L,” proposing that Mr. Liu serve as FF’s
22   Vice Chairman and Global General Counsel with a $900,000 annual salary and
23   eligibility to receive a minimum 2% equity interest in FF (“Smart King Options”); and
24   (ii) a spreadsheet containing FF’s projections of the value of that equity interest, ranging
25   from $42 million (before an IPO) to $1 billion (three years after an IPO). SUF ¶¶12-14.
26         In late October 2017, Mr. Liu verbally advised Jerry Wang on several occasions
27   that FF should seek independent counsel in connection with negotiating the terms of
28   Mr. Liu’s potential employment at FF. SUF ¶15. During these conversations, Jerry
                                                 -3-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 7 of 31 Page ID
                                 #:3357



 1   Wang repeatedly assured Mr. Liu that, in connection with negotiating the terms of Mr.
 2   Liu’s employment, FF would be advised by its own in-house legal department as well
 3   as by its outside counsel at Sidley Austin LLP (“Sidley Austin”). SUF ¶15.
 4         In November 2017, Jerry Wang sent Mr. Liu an email under the subject line “FF
 5   US employment contract” containing several attachments, including an offer letter
 6   template. SUF ¶18. At Mr. Wang’s request, Mr. Liu modified the template to reflect
 7   the terms that had been agreed upon up to that point. SUF ¶19. No further substantive
 8   employment-related discussion occurred until January 2018. SUF ¶21.
 9   FF Re-Engages Mayer Brown
10         On December 22, 2017, Amanda Walker, an in-house FF counsel, sent an email
11   to Mayer Brown partner Phil Recht (without copying Mr. Liu), attaching the draft
12   engagement letter which Mr. Liu had previously sent to FF two months prior in October
13   2017 with FF’s signature.    SUF ¶20.     Although FF transmitted its signature on
14   December 22, 2017, it did not change the date on the engagement letter, which remained
15   October 20, 2017. SUF ¶20. In her cover email attaching this document, Ms. Walker
16   stated: “Attached please also find the supplemental engagement letter that one of your
17   colleagues had requested back in October to reinitate the engagement.” SUF ¶20.
18         That same day, December 22, 2017, Mr. Recht forwarded the engagement letter
19   with FF’s signature to Mr. Liu, who counter-signed it. SUF ¶20. The fully-executed
20   agreement was sent later that day back to FF. SUF ¶20.
21         During his tenure at Mayer Brown, Mr. Liu did not perform any work on this
22   engagement, as reflected in Mayer Brown’s timesheets on the matter for December
23   2017, January 2018, and February 2018 that Defendants submitted on their motion. See
24   Declaration of Jerry Wang, Exs. 1-3; see also SUF ¶4-5.
25   FF and Its Counsel Advance The Employment Negotiations With Mr. Liu
26         On January 1, 2018, Jerry Wang sent a draft employment agreement to Mr. Liu.
27   SUF ¶21. On January 10, 2018, at Jerry Wang’s invitation, Mr. Liu met with Mr. Jia in
28   California. SUF ¶¶21-22. Mr. Jia proposed that Mr. Liu’s compensation package be
                                              -4-
                            MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 8 of 31 Page ID
                                 #:3358



 1   divided into two agreements: the Employment Agreement (between FF and Mr. Liu)
 2   and the Director Compensation Agreement (between Mr. Jia and Mr. Liu). SUF ¶22.
 3         Between January 10 and January 26, 2018, Mr. Wang and Mr. Liu exchanged
 4   multiple drafts of the Employment Agreement and Director Compensation Agreements.
 5   SUF ¶23. During this time period, Mr. Wang repeatedly informed Mr. Liu in writing
 6   that FF’s human resources department, in-house counsel, and outside counsel at Sidley
 7   Austin were reviewing both agreements. SUF ¶23.
 8         On January 26, 2018, Sidley Austin emailed Mr. Wang regarding its review of
 9   the Employment Agreement and asked whether FF desired to have Sidley Austin’s
10   employee benefits specialists conduct a further review of the agreement. SUF ¶24. Mr.
11   Wang responded that Liu “will sign our standard offer letter so that should be fine to
12   cover some basic terms in there.” SUF ¶24.
13         On January 26, 2018, Mr. Liu signed the Employment Agreement. SUF ¶25. FF
14   counter-signed the agreement that same day. SUF ¶25.
15         Between January 26 and February 2, 2018, Jerry Wang and Mr. Liu continued to
16   negotiate the Director Compensation Agreement. SUF ¶32. Mr. Wang made clear to
17   Mr. Liu that Sidley Austin was closely involved in reviewing and commenting on this
18   agreement for FF. SUF ¶32. Thus, for example, on January 30, 2018, Mr. Wang
19   provided Mr. Liu with a revised draft of the agreement that Mr. Wang said was “drafted
20   by company external counsel Sidley;” Mr. Wang noted that “Sidley is happy to arrange
21   a conference call together with us to walk through and discuss solutions.” SUF ¶34.
22         On February 2, 2018, Mr. Liu signed the Directors Compensation Agreement and
23   emailed Jerry Wang the executed copy. SUF ¶35.
24         On February 7, 2018, Mr. Liu resigned from his Mayer Brown partnership. SUF
25   ¶35. On February 15, 2018, he began working at FF. On April 17, 2018, he registered
26   as in-house counsel to FF pursuant to California Rule of Court 9.46. SUF ¶37.
27

28
                                              -5-
                            MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 9 of 31 Page ID
                                 #:3359



 1   The Terms Of The Employment Agreement
 2         Pursuant to the executed January 26, 2018 Employment Agreement, Plaintiff
 3   would serve as FF’s Global General Counsel (“GC”), Chief Administrative Officer
 4   (“CAO”), and Global Senior Advisor. SOF ¶26. Under the terms of the agreement, FF
 5   guaranteed Plaintiff’s employment for five years. SOF ¶5.
 6         Under the terms of the Employment Agreement, FF agreed to pay Mr. Liu a
 7   package of cash and equity compensation, as follows. SOF ¶¶28-31. First, FF agreed
 8   to pay Mr. Liu a $3 million dollar signing bonus, payable in five equal installments of
 9   $600,000, with the first installment paid upon signing of the Employment Agreement
10   and the remaining four installments paid on each of the four anniversaries of Mr. Liu’s
11   first date of employment. SOF ¶29. In the event that Mr. Liu was terminated during
12   his guaranteed five-year employment term, he would receive all of the unpaid
13   installment payments in a lump sum. SOF ¶29.
14         Second, FF agreed to pay Mr. Liu a minimum annual base salary of $1 million
15   during each of the five years of his guaranteed five-year term, i.e., a minimum base
16   salary compensation of $5 million. SOF ¶30. If FF terminated Mr. Liu “for any
17   reason” during the five-year term, FF was required to pay any unpaid portion of the $5
18   million base salary in a lump sum. SOF ¶30.
19         And third, FF agreed to grant Mr. Liu 20 million shares of FF, which represented
20   two percent of FF’s total equity prior to its Series A round, with the shares to be issued
21   (at Mr. Liu’s election) in the form of restricted stock or options (the “Smart King
22   Options”). SOF ¶31. The Employment Agreement provides in relevant part:
23                FF shall grant [Mr. Liu] at a minimum cost required by law
                  and outright, 2% of FF’s total equity shares pre Series A
24
                  dilution in the form of restrictive stocks or equity option as
25                [Mr. Liu] may select based on any of FF’s available equity
                  grant forms to select from, namely 20,000,000.00 equity
26
                  shares representing 2% of the total and all of
27                1,000,000,000.00 equity shares of FF pre Series A, as FF has
                  represented and warranted, with the FF established and
28
                                                -6-
                             MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 10 of 31 Page ID
                                  #:3360


                    standard equity share or option vesting schedule and any of
 1
                    FF’s earliest available vesting schedules as [Mr. Liu] may
 2                  select [].
 3    SOF ¶28-31.
 4          The Employment Agreement further provides this equity interest would “become
 5    immediately and fully vested to [Mr. Liu] upon any early termination by FF of [Mr.
 6    Liu’s] employment within the guaranteed employment term with FF.” SOF ¶28-31.2
 7          Concurrent with his start date, FF paid Mr. Liu the first $600,000 installment of
 8    his $3 million signing bonus under the Employment Agreement. Beginning with his
 9    date of hire, FF also paid Mr. Liu a salary at the rate of $1 million per annum, as required
 10   by his Employment Agreement. SOF ¶25.
 11   Plaintiff Performs His Duties For FF
 12         Upon being hired at FF in mid-February 2018, Mr. Liu assumed leadership of the
 13   legal and administrative functions of FF SOF ¶38.
 14         On August 1, 2018, FF issued a press release that formally announced Mr. Liu’s
 15   hiring. The press release stated in relevant part:
 16                 Faraday Future (FF) announced today that Henry (Hong)
                    Liu, renowned expert in international legal, banking, and
 17
                    regulatory affairs, and former global equity partner at
 18                 international law firm Mayer Brown LLP, has assumed the
                    positions of Global Chief Administrative Officer (CAO),
 19
                    Global Executive Vice President and Global General
 20                 Counsel . . .With more than 25 years of professional, business
                    and management experience in the United States and Asia
 21
                    Pacific regions, Mr. Liu is a crucial asset to FF as it heads
 22                 toward the launch of its luxury all-electric, connected and
                    smart FF 91 and subsequent expansion of products and
 23
                    services, as well as further enhancement of the corporate
 24
      2
 25    On or about February 2, 2018, as a further inducement to Mr. Liu to join Faraday, Mr.
      Liu entered into a Director Compensation Agreement with Mr. Jia. In the Director
 26   Agreement, Mr. Jia personally agreed to pay Mr. Liu, upon certain trigger events such
 27   as an initial public offering of Smart King, a cash amount equal to 1% of the value of
      Smart King shares as calculated prior to its Series A offering. SOF ¶¶32-36.
 28
                                                  -7-
                               MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 11 of 31 Page ID
                                  #:3361


                   governance. He will be leading legal, government affairs,
 1
                   administration, and capital, globally . . Prior to joining FF,
 2                 besides an equity partner at Mayer Brown LLP based in New
                   York, Mr. Liu counts more than two decades of global career
 3
                   experience in the legal, banking, and regulatory areas. He has
 4                 been partner, managing partner, and chair of China & Asia
 5
                   practice at several global law firms . . . He has been licensed
                   to practice law in the US for more than 25 years.
 6
      SOF ¶39.
 7
      Smart King Issues 20 Million Options To Mr. Liu
 8
            In October 2018, Smart King’s board of directors passed a resolution granting
 9
      Mr. Liu 20,000,000 options pursuant to the Employment Agreement. SOF ¶40. In or
 10
      about January 2019, Mr. Liu confirmed that he had been issued the options by accessing
 11
      his account at an employee benefits website. SOF ¶40.
 12
            On or about February 11, 2019, Mr. Liu’s employment was terminated. On the
 13
      same date and unbeknownst to Mr. Liu, Mr. Liu’s 20,000,000 Smart King options were
 14
      cancelled. SOF ¶¶45-46. Further, FF never paid Mr. Liu the unpaid portion of the $3
 15
      million signing bonus, which is $2,400,000, as required under the Employment
 16
      Agreement. Nor has FF paid the unpaid portion of Mr. Liu’s $5 million in base salary,
 17
      which totals approximately $4 million. SOF ¶47.
 18
                                         ARGUMENT
 19
            Where parties file summary judgment cross-motions, a court must consider the
 20
      evidence submitted in support of both motions before ruling on either motion. See Fair
 21
      Housing Council of Riverside County, Inc. v. Riverside Two, 249 F.3d 1132, 1136 (9th
 22
      Cir. 2001). Because of that rule, the parties’ cross-motions should be addressed together.
 23
      Rahban v. Detrex Corp., 2009 WL 10674232, at *2 (C.D. Cal. Aug. 27, 2009).
 24
      I.    PLAINTIFF IS ENTITLED TO PARTIAL SUMMARY JUDGMENT ON
 25         HIS CLAIM FOR BREACH OF THE EMPLOYMENT AGREEMENT
 26         To establish a breach of contract claim, a plaintiff must show (1) a contract; (2)
 27   a party’s performance or excuse for non-performance; (3) breach; and (4) resulting
 28
                                                 -8-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 12 of 31 Page ID
                                  #:3362



 1    damages. Fifty-Six Hope Rd. v. Jammin Java Corp., No., 2017 WL 2719981, at *2
 2    (C.D. Cal. Feb. 22, 2017). Summary judgment is warranted as to each of these elements.
 3           It is undisputed that in January 2018 Plaintiff entered into the Employment
 4    Agreement with FF and Smart King and that in February 2018 he resigned from his
 5    Mayer Brown partnership and assumed the roles of FF’s Global GC, CAO, and Global
 6    Senior Advisor. It is also undisputed that in October 2018, after Plaintiff had been
 7    working at FF for eight months and pursuant to the Employment Agreement, Smart
 8    King granted Plaintiff options to acquire 20 million Smart King shares. It is also
 9    undisputed that Plaintiff was terminated on February 11, 2019, prior to the expiration
 10   of the five-year term in the Employment Agreement.
 11          FF breached the Employment Agreement by failing to pay Mr. Liu the
 12   consideration he was promised. Specifically, under the Employment Agreement’s
 13   unambigious terms and in the event of an early termination during Plaintiff’s five-year
 14   employment term, FF was to pay Plaintiff the balance owed to him of his unpaid bonus
 15   and annual salary and provide Plaintiff with fully vested Smart King equity. FF
 16   breached the Employment Agreement by, upon terminating Plaintiff, failing to pay
 17   Plaintiff all of this consideration.
 18          First, FF failed to pay Mr. Liu $2,400,000, the unpaid portion of the $3 million
 19   signing bonus that FF is required to pay under the Employment Agreement (the
 20   $2,400,000 was required to be paid to Mr. Liu in a lump sum upon his early
 21   termination). SOF ¶47. Second, FF failed to pay Mr. Liu approximately $4 million,
 22   the unpaid portion of the $5 million in minimum base salary required to be paid to Mr.
 23   Liu over his guaranteed five-year employment term (the $4 million was required to be
 24   paid to Mr, Liu in a lump sum upon his early termination). SOF ¶47. And third, FF
 25   breached the Employment Agreement’s unambiguous requirement that Plaintiff’s
 26   Smart King options shall “become immediately and fully vested to [Mr. Liu] upon any
 27   early termination by FF of [Mr. Liu’s] employment within the guaranteed
 28   employment term with FF.” ECF 1-1; SOF ¶¶27-31. As was revealed in discovery,
                                                -9-
                               MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 13 of 31 Page ID
                                  #:3363



 1    Defendants cancelled Plaintiff’s 20 million Smart King options on his February 11,
 2    2019 termination date. SOF ¶46.
 3          Defendants can raise no triable issue as to any of these undisputed facts.
 4    Accordingly, Plaintiff is entitled to partial summary judgment on liability on his breach
 5    of contract claim. See Capstone Turbine Corp. v. Malkamaki, 2014 WL 12558004, at
 6    *6 (C.D. Cal. July 10, 2014) (granting partial summary judgment on breach of contract
 7    claim where contract language indisputably reflected intent of parties, and defendants’
 8    failure to pay under clear terms of contract constituted breach); Tesoro Ref. & Mktg.
 9    Co. LLC v. S&S Fuel, Inc., 2020 WL 3203057, at *5 (C.D. Cal. Mar. 30, 2020) (granting
 10   motion for partial summary judgment on breach of contract claim because “[n]o
 11   reasonable interpretation of this provision” could give rise to a triable issue of fact).
 12   The calculation of Plaintiff’s damages should be determined at this case’s jury trial.
 13   II.   SUMMARY JUDGMENT SHOULD BE GRANTED ON ALL OF
            DEFENDANTS’ COUNTERCLAIMS AND AFFIRMATIVE DEFENSES
 14
            THAT SEEK TO RESCIND OR HOLD UNENFORCEABLE THE
 15         EMPLOYMENT AGREEMENT
 16         A. Summary Judgment Should Be Granted On Defendants’ Claims And
               Defenses Based Upon Alleged Attorney Ethics Violations
 17
            Plaintiff is entitled to summary judgment on Defendants’ counterclaims and
 18
      defenses that seek to rescind, invalidate, or excuse performance under the Employment
 19
      Agreement based upon Plaintiff’s alleged violation of attorney ethics rules in
 20
      connection with the negotiation of the agreement.3
 21

 22

 23

 24   3
       These counterclaims and defenses are FF’s (i) first counterclaim for a violation of the
 25   Rules of Professional Conduct; (ii) second counterclaim for breach of fiduciary duty in
      connection with the Rules of Professional Rules of Conduct; (iii) third counterclaim for
 26   constructive fraud; (iv) eighth counterclaim seeking a declaratory judgment to the
 27   extent it seeks to invalidate the Employment Agreement based upon alleged attorney
      ethics violations; and (v) FF and Smart King’s affirmative defenses that are
 28   substantively duplicative of these counterclaims: 2, 3, 6, 9, 22, 23 and 26.
                                                -10-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 14 of 31 Page ID
                                  #:3364



 1                 1. Only New York’s Attorney Ethics Rules Apply
 2          As a preliminary matter, Defendants maintain that both California’s Rules of
 3    Professional Conduct (“CA Rules”) and New York’s Rules of Professional Conduct
 4    (“NY Rules”) apply to Mr. Liu during the course of his negotiating his employment
 5    with FF. See Def. Br. at 14-19. Defendants are wrong.
 6          NY Rule 8.5(b) states that “[i]f the lawyer is licensed to practice only in [New
 7    York], the rules to be applied shall be the rules of [New York].” NY Rule 8.5(b)(2)(i);
 8    N.Y. State Eth. Op. 1054 (2015) (foreign ethics laws may apply “[i]f the [New York-
 9    admitted] lawyer is permitted to practice in [the foreign state]”). Under California’s
 10   Rules of Professional Conduct, California ethics rules apply to non-member of the
 11   California Bar only when they are “engaged in the performance of lawyer functions in
 12   [California].” Calif. Rule of Prof. Cond. 1-100(D).
 13         Here, during the course of Plaintiff’s employment negotiations, Mr. Liu was
 14   licensed to practice law only in New York. Prior to his joining FF and in connection
 15   with his negotiating the terms of his employment, Mr. Liu was not performing lawyer
 16   functions in California. Accordingly, only the NY Rules apply to Mr. Liu’s conduct in
 17   negotiating the Employment Agreement.4
 18                2. Plaintiff Did Not Violate New York’s Attorney Ethics Rules
 19         FF contends that Plaintiff violated NY Rules 1.8(a), 1.7 and 1.5 in connection
 20   with the negotiation and drafting of the Employment Agreement. Based upon the New
 21   York authorities cited below and the record on this motion, no material issues of fact
 22   exist and Plaintiff is entitled to summary judgment dismissing FF’s claims under each
 23

 24   4
       Defendants cite Odish v. Cognitive Code Corp., 2015 WL 11347592 (C.D. Cal. May
 25   27, 2015) for the proposition that an attorney based outside of California is “required to
      comply with California’s rules of professional conduct” while “providing legal
 26   services” to California-based clients. See Defs’ Br. at 14. Here, however, Mr. Liu
 27   provided no legal services to FF while at Mayer Brown. See SOF ¶4. Indeed,
      Defendants’ own evidence shows that Mayer Brown’s invoices to FF contain no time
 28   billed by Mr. Liu. See SOF ¶4.
                                                 -11-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 15 of 31 Page ID
                                  #:3365



 1    of these provisions of New York ethics rules. In further support, Plaintiff respectfully
 2    submits the expert report of Rick Supple (“Supple Rep.”), a partner at Clyde & Co US
 3    LLP in New York with decades of experience in attorney ethics matters, concerning the
 4    principles governing the New York attorney ethics rules and their application to Mr.
 5    Liu’s conduct. See Declaration of Amiad Kushner Ex. B (“Supple Rep.”).5
 6                 a. Plaintiff Did Not Violate NY Rule 1.8(a)
 7          New York Rule 1.8(a) prohibits a lawyer from “enter[ing] into a business
 8    transaction with a client” if the lawyer and “client” have “differing interests and if the
 9    client expects the lawyer to exercise professional judgment therein for the protection
 10   of the client unless” the lawyer makes certain written disclosures to the client, obtains
 11   consent for the transaction, and the transaction is “fair and reasonable.” Here there was
 12   no Rule 1.8(a) violation because (i) FF was never Mr. Liu’s “client” while he was
 13   employed at Mayer Brown, and (ii) FF did not expect Mr. Liu to exercise professional
 14   judgment for FF’s protection while it was negotiating the Employment Agreement. No
 15   material issues of fact exist concerning these issues.
 16         First, FF was not Mr. Liu’s “client” at Mayer Brown. See Supple Rep. ¶¶ 35-40.
 17   Mr. Liu did no legal work for FF while he was employed at Mayer Brown, nor did he
 18   supervise such work. Liu Decl. ¶4. All work for FF was done by other Mayer Brown
 19   attorneys. Liu Decl. ¶4, 5, 20. Tellingly, the Mayer Brown invoices that Defendants
 20   submitted on this motion reflect no time billed by Mr. Liu. See Supple Rep. ¶¶ 15, 45;
 21   see also SUF ¶4.
 22

 23

 24   5
        See GemCap Lending, LLC v. Quarles & Brady, LLP, 269 F. Supp. 3d 1007, 1022–
 25   23, 1028-29 (C.D. Cal. 2017) (in attorney malpractice action, reports of attorney ethics
      experts were admissible on summary judgment); id. at 1028-29 (admitting expert
 26   opinion on whether attorney’s conduct aligned with “the relevant standard of care for
 27   legal opinion writing” and noting that “[e]xpert witnesses are not expressly prohibited
      from rendering opinions on whether a defendant met the relevant standard of care”).
 28
                                                 -12-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 16 of 31 Page ID
                                  #:3366



 1          FF may contend that other Mayer Brown attorneys were advising FF and that the
 2    attorney-client relationship of such other attorneys should be imputed to Liu for
 3    purposes of a NY Rule 1.8(a). However, there is no basis for any such “imputation”
 4    theory under the circumstances. See Supple Rep. ¶¶ 35-40.
 5          The Restatement (Third) of the Law Governing Lawyers § 123, cmt. B, provides
 6    that imputation of conflicts between attorneys may be appropriate where: (1) “a lawyer's
 7    relationship with a client creates an incentive to violate an obligation to another client,”
 8    (2) “confidential information will be shared among affiliated lawyers” involved in
 9    conflicting representations at the firm, or (3) a situation where “a client would . . . have
 10   difficulty proving that the adverse representation by an affiliated lawyer was wholly
 11   isolated.” The Restatement cautions that “considerations of free choice of lawyers by
 12   clients and the free mobility of lawyers between firms or other employers caution
 13   against extending imputation further than necessary.” See Supple Rep. ¶38.
 14         Here, there is no evidence that Mayer Brown’s regulatory work for Faraday
 15   provided any “incentive” for Liu to violate any obligations to FF while he negotiated
 16   the Employment Agreement. There is no evidence that any confidential information
 17   provided by FF to Mr. Recht (or any other Mayer Brown lawyer representing FF) helped
 18   Liu negotiate different and more favorable employment terms with FF. Nor is there any
 19   evidence that Mr. Liu was representing a client adverse to FF’s interests. Because none
 20   of these concerns applies, any imputation theory in applicable. See Supple Rep. ¶¶ 35-
 21   40.
 22         Indeed, if the NY Rules 1.8(a) were strictly construed in the context of global law
 23   firms like Mayer Brown (with thousands of lawyers), extreme and unwarranted results
 24   would follow. Lawyers who negotiate employment agreements with sophisticated
 25   clients, with in-house legal teams, could be subject after-the-fact, draconian claims for
 26   recission based on the imputation of other lawyers’ conduct, even though the lawyer
 27

 28
                                                  -13-
                               MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 17 of 31 Page ID
                                  #:3367



 1    did no legal work for the client and notwithstanding that the firm’s relationship with a
 2    client was irrelevant to the negotiation or its outcome. See Supple Rep. ¶40.6
 3          Even if FF was Mr. Liu’s client (which it was not), NY Rule 1.8(a) is not triggered
 4    because it was not reasonable for Mr. Liu to believe or expect that FF was relying upon
 5    him to exercise personal judgment to protect FF’s interests in the negotiation of the
 6    Employment Agreement. See Supple Rep. ¶¶ 41-43. A leading New York ethics
 7    opinion sets forth the factors determinative of whether a client expects a lawyer to
 8    exercise reasonable professional judgment on the client’s behalf:
                   (i) whether the client has other counsel in the matter, for example,
 9
                   because it is a corporation or other entity with a legal department,
 10                (ii) whether the lawyer is responsible for client matters in the subject
                   area, and (iii) whether the client is an individual or an entity and the
 11
                   client’s level of sophistication in legal matters. We believe it is more
 12                likely that an individual client or one that is not sophisticated in legal
 13
                   matters is more likely to rely on a lawyer that does not represent the
                   client in that matter than would be the case with an institutional
 14                client.
 15   N.Y. State Eth. Opp. 1055 n. 1 (2015); see also Supple Rep. ¶41.
 16         Applying these principles, it was not reasonable for FF to expect that Mr. Liu
 17   would exercise professional judgment on its behalf in negotiating the Employment
 18   Agreement. Mr. Liu was repeatedly informed that FF was being represented by in-
 19   house counsel and outside counsel at Sidley Austin for its negotiation with Liu. Mr.
 20   Liu was not responsible for FF’s matters with Mayer Brown and had never done legal
 21   work for FF. Liu Decl. ¶¶ 4, 5, 15, 20, 23. And FF was a sophisticated client with a
 22   multi-billion dollar valuation. NY Rule 1.8(a) should not be applied under these
 23   circumstances. See Matter of Chariff, 633 N.Y.S.2d 618, 620 (N.Y. App. Div. 1995)
 24   (although attorney did not comply with disclosure and consent requirements when
 25
      6
        Further, the NY Rules are “rules of reason” which “should be interpreted with
 26   reference to the purposes of legal representation and of the law itself.” NY Rules,
 27   Scope, cmt. [6]; Niesig v. Team I, 558 N.E. 1030, 1032 (1990) (disciplinary rules are
      “guidelines to be applied with due regard for the broad range of interests at stake”).
 28
                                                   -14-
                               MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 18 of 31 Page ID
                                  #:3368



 1    making a loan agreement with his client, the predecessor version of NY Rule 1.8(a) was
 2    not violated insofar the sophisticated businessman client was not deceived by his lawyer
 3    and was aware of all relevant information before making the loan”); NY Rule 1.8, cmt.
 4    [1] (stating that where a client “is represented by lawyers for a transaction, the client
 5    should not be heard to argue later that the lawyer on the receiving end of the transaction
 6    exercised professional judgment for the client’s benefit in the deal”). See Supple Rep.
 7    ¶¶41-43.
 8                 b. Plaintiff Did Not Violate NY Rule 1.7(a)
 9          NY Rule 1.7(a) provides that: “[A] lawyer shall not represent a client if a
 10   reasonable lawyer would conclude that … there is a significant risk that the lawyer’s
 11   professional judgment on behalf of a client will be adversely affected by the lawyer’s
 12   own financial, business, property or other personal interests,” unless the client consents
 13   to the representation. “When a reasonable lawyer would conclude that the risk of
 14   adverse effect on professional judgment is not a significant one, then there is no conflict
 15   …” N.Y. State Eth. Op. 1048 (2015); N.Y. State Eth. Op. 712 (1999) (no conflict of
 16   interest merely because of a “fanciful, theoretical or de minimis risk that the lawyer’s
 17   judgment will be affected adversely by a potentially relevant set of interests”).
 18         Here, the record reflects no basis for concluding that Mayer Brown’s legal work
 19   for FF somehow adversely affected Mr. Liu’s professional judgment in a manner that
 20   prejudiced FF in the employment agreement negotiation. As noted above, Mr. Liu
 21   performed no legal work for FF while at Mayer Brown. FF solicited Mr. Liu for an
 22   employment position.       Liu Decl. ¶¶ 4-19, 20-22.         FF proposed equity-based
 23   compensation for Mr. Liu, and FF provided projected values for that equity
 24   compensation. Liu Decl. ¶¶ 12-14. FF repeatedly informed Mr. Liu that it was being
 25   advised by its own human resources department, in-house counsel, and outside counsel.
 26   Liu Decl. ¶¶ 15, 23. Mayer Brown’s regulatory work for Faraday bore no meaningful
 27   relationship to the subject of Liu’s employment negotiations. See N.Y. State Eth. Op.
 28   994 (2013) (opining that Rule 1.7 was not violated where an attorney whose firm
                                                 -15-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 19 of 31 Page ID
                                  #:3369



 1    represented a school district negotiated for employment as a sports coach at a school in
 2    the district because there was little risk “of adverse effect if … the legal work on behalf
 3    of the school district were unrelated to the lawyer’s work as coach”). See Supple Rep.
 4    ¶46.
 5                 c. Plaintiff Did Not Violate NY Rule 1.5(a)
 6           Under NY Rule 1.5(a), a lawyer may not “collect an excessive or illegal fee.”
 7                 A fee is excessive when, after a review of the facts, a reasonable
                   lawyer would be left with a definite and firm conclusion that the
 8
                   fee is excessive.” Whether or not a fee is excessive depends upon a
 9                 non-exclusive list of factors, including “(1) the time and skill
                   required, the novelty and difficulty of the questions involved, and
 10
                   the skill requisite to perform the legal service property; (2) the
 11                likelihood, if apparent or made known to the client, that the
                   acceptance of the particular employment will preclude other
 12
                   employment by the lawyer; (3) the fee customarily charged in the
 13                locality for similar legal services; (4) the amount involved and the
                   results obtained; (5) the time limitations imposed by the client or by
 14
                   circumstances; (6) the nature and length of the professional
 15                relationship with the client; (7) the experience, reputation and ability
                   of the lawyer … performing the services; and (8) whether the fee is
 16
                   fixed or contingent.
 17
             As the text of NY Rule 1.5 indicates, the test for determining whether a legal fee
 18
      is excessive is difficult to meet.
 19
             Here, there is no basis to conclude that a reasonable lawyer would be left with a
 20
      “definite and firm conclusion” that Mr. Liu’s “fee” is excessive. At the time FF solicited
 21
      Mr. Liu, he was a senior equity partner at Mayer Brown making $1.35 million per year.
 22
      Liu Decl. ¶¶ 1-3. FF solicited Liu to oversee its legal and administrative matters as its
 23
      general counsel and chief administrative officer. Liu Decl. ¶¶15-19, 20-21. Plainly, as
 24
      Liu was already very well compensated as a senior equity partner in a large law firm,
 25
      FF needed to make Liu a substantial offer if it genuinely hoped to entice Liu to leave
 26
      Mayer Brown.
 27

 28
                                                 -16-
                               MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 20 of 31 Page ID
                                  #:3370



 1           The experience, reputation and ability of the lawyer is “the most important
 2    factor” when determining whether a legal fee is excessive. N.Y. State Eth. Op. 1004
 3    (2015). The facts indicate that Liu was a senior partner at the globally respected firm
 4    Mayer Brown and had decades of experience. Liu Decl. ¶¶ 1-4; Supple Rep. ¶50. For
 5    all of these reasons, there is no basis to find that a reasonable lawyer would “definitely
 6    and firmly” conclude that Liu’s acceptance of FF’s employment terms violated NY Rule
 7    1.5.
 8                 3. Rescission Of The Employment Agreement Is Inappropriate
 9           Even if Plaintiff violated any of the NY Rules (which he did not), any such
 10   violation should not be a basis for rescinding or voiding the Employment Agreement.
 11   An attorney’s showing that “the dealing was fair and just,” and “the client was fully
 12   advised” notwithstanding the attorney’s not providing written advice to retain
 13   independent counsel warrants the enforcement of the agreement between the attorney
 14   and client. Ferguson v. Yaspan, 233 Cal. App. 4th 676, 685 (2014).
 15          Here, the Employment Agreement was fair to FF and to Mr. Liu. Plaintiff was
 16   at the pinnacle of his career, earning well over a million dollars per year, and left his
 17   lucrative equity partnership at Mayer Brown to join a start-up with uncertain prospects.
 18   In joining FF, Plaintiff’s responsibilities would be enormous; he was tasked with
 19   managing all of FF’s legal and administrative matters globally.        To make the risk
 20   worthwhile for Plaintiff, FF had to provide him with substantial compensation.
 21          The fact that FF was advised (or had access to) in-house and external counsel
 22   during the Employment Agreement negotiations further militates against rescission.
 23   See Pizzorno v. Draper, 2017 WL 4712071, at *6 (C.D. Cal. July 7, 2017) (that client
 24   retained independent counsel in connection with negotiating agreement with attorney
 25   discharged attorney from having to advice client in writing to seek independent
 26   counsel); Ferguson v. Yaspan, 233 Cal. App. 4th 676, 688 (2014) (rejecting argument
 27   that attorney’s failing to provide advice in writing to seek independent counsel gave rise
 28   to ethical violation where client did in fact have independent counsel). Cf. ECF 144 at
                                                 -17-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 21 of 31 Page ID
                                  #:3371



 1    3-4 (granting Plaintiff’s motion to dismiss Defendants’ counterclaim based on alleged
 2    unconscionability of Employment Agreement, where “Defendant was at the time of
 3    contracting a well-resourced corporation, having just received a multi-billion dollar
 4    valuation, and had ready access to counsel.”).
 5            Further, in October 2017, Plaintiff orally advised FF numerous times to retain
 6    independent counsel. SUF ¶15.         Jerry Wang, FF’s lead negotiator, responded that
 7    Sidley Austin and FF’s own internal legal and HR departments would be reviewing the
 8    Employment Agreement on FF’s behalf. SUF ¶15. In January 2018, Mr. Wang
 9    confirmed that Sidley Austin was reviewing the Employment Agreement. SUF ¶23.
 10   Prior to Plaintiff’s entering into the Employment Agreement, FF’s legal department
 11   messaged Plaintiff, confirming that the legal department had reviewed the Employment
 12   Agreement. SUF ¶23. These facts demonstrate that enforcement of the Employment
 13   Agreement is appropriate.
 14           B. Summary Judgment Should Be Granted On Defendants’ Defenses To
                 Enforcement Of The Employment Agreement Based On Plaintiff’s
 15
                 Allegedly Deficient Performance
 16           Defendants have asserted numerous affirmative defenses to the Employment
 17   Agreement based upon Mr. Liu’s allegedly deficient performance.7 Under Defendants’
 18   theory, if Mr. Liu’s performance was deficient, he cannot enforce the Employment
 19   Agreement. Defendants’ defenses fail as a matter of law.
 20           In the carefully-negotiated Employment Agreement, the parties agreed that if Mr.
 21   Liu was terminated for “any reason” during his five year term of employment, he would
 22   receive any unpaid portion of his guaranteed minimum salary of $5 million in a lump
 23   sum. Similarly, upon any “early termination,” any unpaid portion of Mr Liu’s $3
 24   million signing bonus was required to be paid in a lump sum. Further, upon any early
 25   termination, all of Mr. Liu’s unvested options would be immediately vested, with the
 26

 27

 28   7
          See ECF 93 & 94, Affirmative Defenses 5, 7, 8, 11, 14, 15, 19, 20, & 27.
                                                 -18-
                               MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 22 of 31 Page ID
                                  #:3372



 1    sole exception of a situation in which an early termination was “effectuated” based on
 2    a “serious breach of fiduciary duty” that was “adjudicated” by a U.S. court.
 3           Here, FF terminated Mr. Liu before the expiration of his five year employment
 4    term. FF did so without obtaining any court order finding Mr. Liu in serious breach of
 5    fiduciary duty (and FF has since dismissed with prejudice its counterclaim against Mr.
 6    Liu for breach of fiduciary duty based upon his employment performance).
 7    Accordingly, FF’s affirmative defenses seeking to excuse their payment obligations
 8    upon an early termination must be rejected as being post hoc attempts to re-write the
 9    parties’ carefully negotiated and unambiguous Employment Agreement.
 10   III.   SUMMARY JUDGMENT SHOULD BE DENIED AS TO PLAINTIFF’S
             WRONGFUL TERMINATION CLAIM
 11
             Genuine issues of material fact exist as to Plaintiff’s wrongful termination claim,
 12
      warranting denial of Defendants’ Motion. Defendants’ only bases for seeking summary
 13
      judgment on Plaintiff’s claim are meritless threshold issues which have no bearing here.
 14
             A. The Wrongful Termination Claim Comports With General Dynamics
 15
             Defendants’ primary basis for dismissal is the argument that Plaintiff’s wrongful
 16
      termination claim is barred by General Dynamics Corp. v. Super. Ct., 7 Cal. 4th 1164
 17
      (1994) (“General Dynamics”). See Def. Br. at 20. In Defendants’ view, because
 18
      Plaintiff’s wrongful termination claim can be proven only by the use of purportedly
 19
      privileged information, the claim must be dismissed under General Dynamics. See
 20
      Def. Br. at 22. Defendants are wrong.
 21
             General Dynamics permits a wrongful termination claim to proceed where in-
 22
      house counsel can prosecute his claim with non-privileged materials. See Gen.
 23
      Dynamics Corp., 7 Cal. 4th at 1169 (“there is no reason inherent in the nature of an
 24
      attorney’s role as in-house counsel to a corporation that in itself precludes the
 25
      maintenance of a retaliatory discharge claim, provided it can be established without
 26
      breaching the attorney-client privilege”).
 27

 28
                                                   -19-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 23 of 31 Page ID
                                  #:3373



 1          Plaintiff’s claim for wrongful termination is on all fours with General Dynamics
 2    and should proceed for all of the following reasons. First, Plaintiff’s wrongful
 3    termination claim can be established without using privileged materials. Plaintiff
 4    alleges and can prove – without intruding upon the attorney-client privilege and without
 5    disclosing the specific content of the advice he provided to FF – that he was terminated
 6    in retaliation for giving advice on the following topics: (i) the Worker Adjustment and
 7    Retraining Notification (“WARN”) Act and its California statutory counterpart, and (ii)
 8    the legality of FF’s recording its corporate meetings without employees’ or other
 9    individuals’ consent. Plaintiff need not delve into the content of the advice; the act of
 10   providing advice on these topics was itself the basis for Plaintiff’s wrongful termination.
 11         Second, to the extent attorney-client communications support Plaintiff’s claim,
 12   Defendants waived privilege by affirmatively putting these topics at issue through their
 13   counterclaims concerning Plaintiff’s termination. See Bittaker v. Woodford, 331 F.3d
 14   715, 718–19 (9th Cir. 2003) (litigant waives attorney-client privilege as to a topic by
 15   putting the topic at issue); Columbia Pictures Television Inc. v. Krypton Broadcasting,
 16   259 F.3d 1186, 1196 (9th Cir. 2001) (same); ECF 120-1 at 11-12 (citing authorities).
 17         Through their SACC, Defendants specifically put at issue their purported reasons
 18   for Plaintiff’s termination, including Plaintiff’s purportedly “failing to provide
 19   substantive legal advice with respect to . . . the recording of internal meetings, and a
 20   potential reduction in FF’s workforce.” ECF 124 at 18. By doing so, Defendants
 21   waived the attorney client privilege as to communications on these topics. Indeed, the
 22   Court held that because Defendants put these topics at issue, they “waived the privilege
 23

 24

 25

 26

 27

 28
                                                 -20-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 24 of 31 Page ID
                                  #:3374



 1    as to documents and communications concerning Plaintiff’s termination” as well as
 2    the above enumerated topics. ECF 146 at 4, 7; see generally May 12, 2021 Tr.8
 3          Plaintiff can prove he was wrongfully terminated by relying on all of the
 4    following materials for which the privilege has been waived:
 5             • Plaintiff’s own testimony and communications between himself and
                 YT Jia that, when FF began to run out of cash (as a result of
 6
                 Evergrande’s cut-off of funding) and Mr. Jia planned mass layoffs
 7               and/or “furloughs” of hundreds of FF employees, Plaintiff advised
                 Mr. Jia of FF’s obligations to comply with applicable federal and
 8
                 California law (including the WARN Act) concerning such
 9               workforce reductions. SUF ¶41, 44.
 10
               • Plaintiff’s own testimony and communications between himself and
 11              YT Jia that he advised directed that advice be given to FF to stop or
 12
                 refrain from surreptitiously recording its corporate meetings and
                 events without getting the required consent from the attending
 13              individuals. SUF ¶42, 44.
 14
               • Plaintiff’s testimony that on February 11, 2019, when Mr. Jia told
 15              Plaintiff that he was being terminated, Mr. Jia angrily highlighted
 16              Plaintiff’s communications with Evergrande and Plaintiff’s advice
                 in connection with the Evergrande funding dispute as the main
 17              reasons for Plaintiff’s termination. Liu Decl. ¶45.
 18
            General Dynamics provides no bar to Plaintiff’s relying on these waived
 19
      materials to prosecute his wrongful termination claim; Plaintiff may do so. See Hoeper
 20
      v. City & Cty. of San Francisco, 2020 WL 740478, at *10 (Cal. Ct. App. Feb. 13, 2020)
 21
      (defendants’ waiver of attorney-client privilege foreclosed barring of wrongful
 22
      termination claim under General Dynamics); Wadler v. Bio-Rad Lab’ys, Inc., 212 F.
 23

 24
      8
 25     Notwithstanding that Defendants voluntarily dismissed their fourth and fifth
      counterclaims, Defendants continue to put every aspect of Plaintiff’s job performance
 26   and termination at issue through their affirmative defenses, triggering a broad waiver
 27   over all aspects of Plaintiff’s employment. See, e.g., Bittaker v. Woodford, 331 F.3d
      715, 718, 719 (9th Cir. 2003) (noting waiver occurs “where the client asserts a claim or
 28   defense that places at issue the nature of the privileged material.”).
                                                -21-
                             MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 25 of 31 Page ID
                                  #:3375



 1    Supp. 3d 829, 854 (N.D. Cal. 2016) (allowing attorney’s claim for wrongful termination
 2    to proceed because of defendant’s waiver of attorney-client privilege).
 3          And third, even if Plaintiff does in part rely on privileged materials, which he
 4    will not, under General Dynamics, the use of such materials is not a per se basis for
 5    dismissing Plaintiff’s claim. In fact, General Dynamics specifically contemplates and
 6    permits an in-house counsel’s bringing a wrongful termination claim while using
 7    privileged materials to establish his claim. See Gen. Dynamics Corp., 7 Cal. 4th at
 8    1189. Such a claim may proceed under General Dynamics because “trial courts can
 9    and should apply an array of ad hoc measures from their equitable arsenal designed
 10   to permit the attorney plaintiff to attempt to make the necessary proof while protecting
 11   from disclosure client confidences subject to the privilege.” Gen. Dynamics Corp., 7
 12   Cal. 4th at 1191. Because a court can use “sealing and protective orders, limited
 13   admissibility of evidence, orders restricting the use of testimony in successive
 14   proceedings, and, where appropriate, in camera proceedings”          courts should be
 15   “confident that by taking an aggressive managerial role, judges can minimize the
 16   dangers to the legitimate privilege interests the trial of such cases may present.” Id.
 17   Indeed, “General Dynamics teaches that a former in-house counsel may use privileged
 18   information, with careful controls against inappropriate disclosure, in order to pursue
 19   a wrongful termination claim against his or her former employer.” Chubb & Son v.
 20   Superior Ct., 228 Cal. App. 4th 1094, 1106 (2014).
 21         Defendants’ argument for dismissal amounts to mere conjecture. Defendants
 22   merely speculate that Plaintiff cannot establish his claim without using privileged
 23   materials. See Def. Br. at 7-8, 22-24. First, as set forth above, this is false. Second,
 24   FF’s argument is merely conclusory and fails for that separate reason. See Soremekun
 25   v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007) (on summary judgment, “the
 26

 27

 28
                                                -22-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 26 of 31 Page ID
                                  #:3376



 1    movant must affirmatively demonstrate that no reasonable trier of fact could find other
 2    than for the moving party.” (emphasis added)).9
 3          B. The Wrongful Termination Claim Is Based On Statutory Violations
 4          Defendants further contend that Plaintiff’s wrongful termination claim must be
 5    dismissed because the Complaint does not tether Plaintiff’s claim to a statutory public
 6    policy violation permitting disclosure. Def. Br. at 19-21. This contention is meritless.
 7          As a preliminary matter, this Court has specifically held “that a plaintiff’s failure
 8    to plead citations to specific statutory or constitutional provisions in the complaint is
 9    not fatal, [] so long as plaintiff identifies them at a later time, such as in opposition to
 10   a summary judgment motion.” Jacobson v. Hair, 2011 WL 13112239, at *29 (C.D.
 11   Cal. Jan. 31, 2011) (citing Green v. Ralee Eng’g Co., 19 Cal. 4th 66, 84 (1998) (that
 12   plaintiff on defendants’ motion for summary judgment provided specific FAA
 13   regulations in connection to wrongful termination was sufficient for wrongful
 14   termination claim); see also Kaplan v. Baxter Healthcare. Inc., 2011 WL 13220471, at
 15   *4 (C.D. Cal. Nov. 28, 2011) (Wilson, J.) (noting that while the complaint did not
 16   adequately identify the statutory predicate for a wrongful termination claim, “Plaintiff
 17

 18

 19

 20

 21
      9
        Defendants’ cited authorities which purportedly stand for the incorrect proposition
      that General Dynamics bars Plaintiff’s wrongful termination claim are inapposite. See
 22   Tam v. Qualcomm, Inc., 300 F. Supp. 3d 1130, 1144 (S.D. Cal. 2018) (no waiver of
 23   privilege); Olivo v. City of Vernon, 2010 WL 2958398, at *12 (Cal. Ct. App. July 29,
      2010) (no triable issue of fact as to whether defendant employer had waived the attorney
 24   client privilege, causing General Dynamics to be applicable); Degenshein v. 21st
 25   Century Toys, Inc., 2007 WL 1242171, at *1, *4-5 (Cal. Ct. App. Apr. 30, 2007) (no
      waiver of attorney-client privilege and plaintiff attorney admitted his case could be
 26   proven only by exclusive reliance on privileged materials); Solin v. O'Melveny & Myers,
 27   LLP, 89 Cal. App. 4th 451, 466 (2001) (neither defendant law firm nor plaintiff
      attorney’s former clients waived attorney-client privilege as to materials to be used in
 28   the prosecution or defense of claim).
                                                  -23-
                               MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 27 of 31 Page ID
                                  #:3377



 1    cured this deficiency in his Opposition [to summary judgment]”). Contrary to what
 2    Defendants argue, no such pleading requirement exists under California law.10
 3          Here, the record on summary judgment reflects that Plaintiff can establish he was
 4    wrongfully terminated in violation of public policy, as set forth by statute. Specifically,
 5    Plaintiff was wrongfully terminated in violation of public policy, as reflected in
 6    California Labor Code Sections 1102.5(b) and (c) (both of which can also be asserted
 7    as independent causes of action here), for violations of the following statutes:
 8
               • Federal Worker Adjuster and Retraining Notification
                  (“WARN”) Act, 29 U.S.C.A. §§ 2101, 2102(a)-(d), 2104(a); and
 9                California’s WARN Act, Cal. Lab. Code §§ 1400-04: for
 10
                  Plaintiff’s advising FF of its obligations to provide its employees
                  with adequate 60-day notice of impending layoffs in connection
 11               with FF’s mass layoff of its employees in the fall of 2018, so as to
 12
                  protect FF’s employees from sudden and unexpected loss of income.
                  See SUF ¶¶41, 44.
 13

 14             • Electronic Communications Privacy Act, 18 U.S.C. § 2510 et
                  seq.; & Cal. Penal Code §§ 631, 632; and the constitutional right
 15               to privacy under the California Constitution, Article I, § 1: for
 16               Plaintiff’s advising FF not to record corporate meetings without its
                  employees’ consent. SUF ¶¶42, 44.
 17
            This submission concerning violations of employee-protection statutes satisfies
 18
      the requirement that Plaintiff must tie his wrongful termination claim to a colorable
 19
      public policy interest. See Howe v. Target Corp., 2020 WL 5630273, at *9 (S.D. Cal.
 20
      Sept. 21, 2020) (invasion of privacy was colorable constitutional and statutory public
 21

 22   10
         See Halliburton v. Remington Coll.-Denver Campus, Inc., 2008 WL 1851060, at *8
 23   (Cal. Ct. App. Apr. 28, 2008) (rejecting argument that “plaintiff must allege a specific
      public policy within his or her complaint (or seek leave to amend to do so)”; providing
 24   statutory bases for public policy violations in supplemental briefing on summary
 25   judgment was sufficient); Daily v. Kaiser Found. Hosps., 2005 WL 3007131, at *7 (Cal.
      Ct. App. Nov. 10, 2005) (rejecting “fallacy of [the] argument” that a statutory basis for
 26   wrongful termination must be pled in the complaint and cannot be done in opposition
 27   to summary judgment); Perez-Falcon v. Synagro W., LLC, 2011 WL 6752533, at *4
      (E.D. Cal. Dec. 23, 2011) (statutory predicates for wrongful termination claim may be
 28   raised in opposition to motion for summary judgment).
                                                 -24-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 28 of 31 Page ID
                                  #:3378



 1    interest basis for wrongful termination claim); Horn v. Azusa Pac. Univ., 2019 WL
 2    9044606, at *9 (C.D. Cal. Jan. 14, 2019) (statutory predicate concerned law governing
 3    the safety of workplaces); Tam v. Qualcomm, Inc., 2018 WL 9918097, at *5 (S.D. Cal.
 4    Oct. 31, 2018) (FMLA and CFRA violations were proper predicates for wrongful
 5    termination claim); Scheu v. Charter Commc’ns, Inc., 2009 WL 10672161, at *12 (C.D.
 6    Cal. Mar. 2, 2009) (UCL was an adequate statutory predicate); Cardenas v. U.P.S., Inc.,
 7    2010 WL 5116343, at *8 (C.D. Cal. Dec. 9, 2010) (FLSA was colorable statutory basis
 8    for wrongful termination claim); Nagy v. Whittlesey Auto. Grp., 47 Cal. Rptr. 2d 395,
 9    398 (Ct. App. 1995) (unlawful recording of customers was actionable public policy
 10   interest in support of wrongful termination claim).
 11         Moreover, the Complaint already specifically sets forth actionable public policy
 12   interests in violation of which Defendants’ terminated Plaintiff, including the WARN
 13   Act (¶¶83, 132). See Scott v. Cent. California Fac. Med. Grp., Inc., 2018 WL 1542517,
 14   at *15 (Cal. Ct. App. Mar. 29, 2018) (plaintiff’s repeatedly mentioning bases for public
 15   policy violations was sufficient to establish wrongful termination claim).11
                                         CONCLUSION
 16
            For all of the foregoing reasons, Plaintiff’s motion should be granted and
 17
      Defendants’ motion should be denied.
 18

 19

 20

 21

 22

 23
      11
        Defendants’ cited authorities are unavailing. In Turner v. Anheuser-Busch, Inc., 7 Cal.
      4th 1238 (1994), the alleged violations of public policy concerned economic
 24   relationships between beverage manufacturers and their competitors, which did not give
 25   rise to a public policy interest; here, breaches of employee privacy and statutory
      violations of employment laws requiring providing notice to to-be-fired employees are
 26   at issue. See id. at 125. See id. Foley v. Interactive Data Corp., 47 Cal. 3d 654 (1988)
 27   is also inapposite; there, unlike here, the purported public policy violation concerned
      the duty to report an employee who was embezzling from the employer, which the court
 28   found to be merely a private interest, not a public one (see id. at 670).
                                                -25-
                              MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 29 of 31 Page ID
                                  #:3379



 1    DATED: May 18, 2021
 2                                    FOUNDATION LAW GROUP LLP
 3

 4                                    By:/s/ Kevin D. Hughes
 5
                                           KEVIN D. HUGHES
                                           Attorneys for Plaintiff/Counter-Defendant
 6                                         HONG LIU
 7

 8                                    SEIDEN LAW GROUP LLP
 9

 10                                   By: /s/ Amiad Kushner
 11
                                           AMIAD KUSHNER
                                           JAKE NACHMANI
 12                                        Attorneys for Plaintiff/Counter-Defendant
 13
                                           HONG LIU

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                         -26-
                         MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 30 of 31 Page ID
                                  #:3380



 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on this day I caused a true and correct copy of the foregoing
 3    to be filed using the Court’s Electronic Filing System (“ECF System”). The document
 4    is available for viewing and downloading via the ECF System and will be served by
 5    operation of the ECF System upon all counsel of record.
 6

 7    Dated: May 18, 2021                                 /s/ Kevin D. Hughes
 8                                                           Kevin D. Hughes
 9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                -27-
                             MEMORANDUM OF POINTS AND AUTHORITIES
     Case 2:20-cv-08035-SVW-JPR Document 160-1 Filed 05/18/21 Page 31 of 31 Page ID
                                       #:3381




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                          -28-
28                        MEMORANDUM OF POINTS AND AUTHORITIES
